DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This FINAL action is in response to applicant’s amendment of 22 October 2021.  Claims 1-5 and 7-12 are pending. 

Response to Arguments
Applicant’s amendments, with respect to the rejection of claims 2-5, 7, and 11 under 35 USC 112(b) as set forth in the Office Action of 22 June 2021 have been fully considered and are persuasive. As such, the rejection of claims 2-5, 7 and 11 as set forth in the office action of 22 June 2021 has been withdrawn. However, see rejection below under 35 USC 112(b) based on amendments. 
Applicant’s amendments, with respect to the rejection of claims 3 and 5 under 35 USC 112(d) as set forth in the Office Action of 22 June 2021 have been fully considered and are persuasive. As such, the rejection of claims 3 and 5 as has been withdrawn. 
Applicant’s arguments with respect to claims 1-5 and 7-12 as being unpatentable under 35 USC 103 over Murphy in view of Missotten et al and Allen et al have been fully considered and are not persuasive. 
Specifically, Applicant argues:
The first point which is that the references of record, alone or in combination, disclose a method for predictively generating data time utilizing GPS. 
Furthermore, applicant respectfully urges that the Allen, et al. patent application publication is non-analogous art to Applicant's claimed method for predictively generating data for controlling a drive track and an operating sequence of an agricultural vehicle (1) and of an agricultural machine (4) because it is neither in the same field of endeavor nor reasonably pertinent to the particular problem to be solved. Innovention Toys, LLC v. MGA Entertainment, Inc., 637 F. 3d 1314 (CAFC 2011))(citing In re Alberto Lee Bigio, 381 F.3d 1320 (CAFC 2004)) and further provides more rationales of non-analogous art. 


Examiner’s response
	The examiner has carefully considered applicant’s arguments in regards to the limitation “virtually driving the vehicle and machine model through the predictive three dimensional geo referenced terrain model (11) before the agricultural vehicle (1) is driven on real terrain” not being taught by the references of record and the examiner agrees with the applicant. However, a new ground of rejection has been made to address the new features added to the claim (see rejection below).  Furthermore, applicant argues non-analogous art of Allen et al because it is neither in the same field of endeavor nor reasonably pertinent to the particular problem to be solved. Examiner respectfully disagree, applicant is reminded that claims must be given their broadest reasonable interpretation. Examiner notes that though the arguments may or may not be persuasive, these arguments are disregarded since they address a limitation that and/or data regarding current and/or forecasted terrain properties and/or a weather condition for generating a predictive three dimensional geo referenced terrain model (11)”. However, the collecting and storing of data under the broadest reasonable interpretation could be regarding a three dimensional terrain topography and not data regarding current and/or forecasted terrain properties since this is an and/or limitation. Therefore, the limitation “characterized in that the collecting of data regarding the current and/or forecast terrain properties includes capturing data of a plurality of automated measuring stations that are distributed in the real terrain, in particular of measuring stations regarding a ground humidity and/or an actual amount of precipitation and associating the data with a geographic data set” is further defining the limitation (data regarding the current and/or forecast terrain properties) in which under the broadest reasonable interpretation, is not part of the claim. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 7-8, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3 lines 3-4, the recited limitation “a sensor arrangement (3)” is indefinite. It is unclear to the examiner if this is referring to the same sensor arrangement recited previously or a different sensor arrangement. Furthermore, the recited limitation “a vehicle and machine model (2, 9)” in lines 3-4 is indefinite. It is unclear to the examiner if this is referring to the vehicle and machine model recited previously or a different model. Furthermore, the recited limitation “machine data” in line 6 is indefinite. It is unclear to the examiner if this is referring to the machine data recited previously or different machine data. Furthermore, the recited limitation “the step of continuously telemetrically detecting …” in lines 9-10 is 
In claim 4 line 5, the recited limitation “the step of combining …” is indefinite. There is insufficient antecedent basis for this limitation in the claim.  
In claim 5 lines 1-3, the recited limitation(s) “a three dimensional terrain topography”, current and/or forecasted terrain properties”, “a weather condition”, and “a predictive three dimensional geo referenced terrain model” are indefinite. It is unclear to the examiner if these limitations are referring to the same limitations recited previously or are different limitations. 
In claim 7 line 4, the recited limitation “the step of performing a first optimization…” is indefinite. There is insufficient antecedent basis for this limitation in the claim. 
In claim 11 line 3, the recited limitation “the predictively generating of the data” is indefinite. 
Claim 8 is rejected for being dependent upon a rejected claim. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US20110022267) in view of Missotten et al (US20130184944) in view of Allen et al (US20190254242) in view of Miyoshi et al (US20060212222).
As regards claim 1, Murphy teaches a method for predictively generating data for controlling a drive track and an operating sequence of an agricultural vehicle (1) and of an agricultural machine (4), the method comprising the steps (see at least [0038]):            
- automatically detecting and storing vehicle and/or machine data through a sensor arrangement (3) that is arranged at individual vehicles or individual machines for generating a vehicle and machine model (2, 9) (see at least [0041-0050]);- optimizing imaging of the vehicle and machine model (2,9) into the predictive three dimensional geo referenced terrain model (11) (see at least [0035] and [0055-0059]), and computing drive track control data for defining a drive track and/or machine control data for controlling machine components (see at least [0035], [0055-0057]), and [Fig. 15]); - putting out and transmitting the drive track control data and/or the machine control data to a control unit of the agricultural vehicle (1) and/or agricultural machine (4) (see at least [0030], [0035], [0037-0038], and [0056-0057]), though  Murphy teaches - collecting and storing data regarding a three dimensional terrain topography and/or data regarding current and/or forecasted terrain properties and/or a weather condition (see at least [0035] and [Fig. 4 step 420]), Murphy do not specifically teach that the collected and stored data is for generating a predictive three dimensional geo referenced terrain model (11). Missotten et al teaches the collected and stored data is for generating a predictive three dimensional geo referenced terrain model (11) (see at least [0018-0019], [0024], [0046], [0057], [0070], and [Fig. 5-7]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Murphy’s teachings of a vehicle autopilot rollover risk assessment to incorporate the teachings of Missotten et al for predictive control of agricultural vehicle system wherein the collected and stored data is for generating a predictive three dimensional geo referenced terrain model (11) as both are directed to predictive control of an agricultural vehicle or machine. This would be done to improve control of an automated control system and optimize the operation of an agricultural vehicle system (see Missotten et al para 0007 and 0098). 
Furthermore, examiner notes that the recited limitation “characterized in that the collecting of data regarding the current and/or forecast terrain properties includes capturing data of a plurality of automated measuring stations that are distributed in a real terrain, in particular of measuring stations regarding a ground humidity and/or an actual amount of precipitation and associating the data with a geographic data set” is recited to refer to collecting data that was previously recited. The claim introduces collecting of data as follows “collecting data and storing data regarding a three and/or data regarding current and/or forecasted terrain properties and or a weather condition for generating a predictive three dimensional geo referenced terrain model”. That is the claim may only be interpreted to collecting and storing data of only a three dimensional terrain topography and neglecting the rest of the limitation (and/or data regarding current and/or forecasted terrain properties and or a weather condition for generating a predictive three dimensional geo referenced terrain model) since it’s an and/or limitation and does not require the collecting and storing of data regarding current and forecasted terrain properties or weather condition. As such, the claim can be interpreted as not requiring this limitation, however, examiner is considering mapping the limitation to expedite prosecution.
Moreover, Murphy as modified by Missotten et al do not specifically teach characterized in that the collecting of data regarding the current and/or forecast terrain properties includes capturing data of a plurality of automated measuring stations that are distributed in a real terrain, in particular of measuring stations regarding a ground humidity and/or an actual amount of precipitation and associating the data with a geographic data set. Allen et al teaches characterized in that the collecting of data regarding the current and/or forecast terrain properties includes capturing data of a plurality of automated measuring stations that are distributed in a real terrain (see at least (see at least [0108], [0157], and [Fig. 2]), in particular of measuring stations regarding a ground humidity and/or an actual amount of precipitation and associating the data with a geographic data set (see at least [0048], [0157], and [Fig. 2]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Murphy’s teachings as modified by Missotten et al to incorporate the teachings of Allen et al wherein characterized in that the collecting of data regarding the current and/or forecast terrain properties includes capturing data of a plurality of automated measuring stations that are distributed in a real terrain, in particular of measuring stations regarding a ground humidity and/or an actual amount of precipitation and associating the data with a geographic data set. This would be done to improve monitoring an agricultural area to improve and increase production of crops by compensating for lack of precipitation (see Allen et al para 0002).
Furthermore, Murphy as modified by Missotten et al and Allen et al do not specifically teach virtually driving the vehicle and machine model through the predictive three dimensional geo referenced terrain model (11) before the agricultural vehicle (1) is driven on real terrain. Miyoshi et al teaches virtually driving the vehicle and machine model through the predictive three dimensional geo referenced terrain model (11) before the agricultural vehicle (1) is driven on real terrain (see at least [0014-0017], [0043], [0048], [0077], [0082-0084], [0110. And [0135], Miyoshi et al teaches detecting surface continuity for a moving body of a presumed safely movable space prior to travelling on the road surface, in which the movement of the movement of the body on the virtual space is evaluated prior to the travel of the moving body on the presumed travel surface.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Murphy’s teachings of a vehicle autopilot rollover risk assessment as modified by Missotten et al and Allen et al to incorporate the teachings of Miyoshi et al for virtually driving the vehicle and machine model through the predictive three dimensional geo referenced terrain model (11) 
As regards claim 2, Murphy teach characterized in that the vehicle data includes vehicle geometry and/or a current or anticipatable operating condition of the agricultural vehicle (see at least [0033], [0037], [0043], and [0070]); and the automated detecting of the vehicle data regarding the vehicle geometry and/or the current or anticipatable operating condition of the agricultural vehicle is telemetrically continuously detected by an onboard system and/or extrapolated and transmitted to a central data base (see at least [0033], [0037], [0043], and [0070]). 
As regards claim 3, Murphy teaches the transmission of data to a central database (see at least [0037]), however, Murphy do not specifically teach characterized in that the step of automatically detecting and storing vehicle and/or machine data through a sensor arrangement (3) that is arranged at individual vehicles or individual machines for generating a vehicle and machine model (2, 9) includes the step of automatically detecting and storing machine data; wherein the machine data includes machine geometry and/or a current or anticipatable operating condition of agricultural processing components; and wherein the step of automatically detecting of the machine data includes the step of continuously telemetrically detecting data regarding the machine geometry and the current and/or anticipatable operating Missotten et al teaches characterized in that the step of automatically detecting and storing vehicle and/or machine data through a sensor arrangement (3) that is arranged at individual vehicles or individual machines for generating a vehicle and machine model (2, 9) includes the step of automatically detecting and storing machine data (see at least [0020] and [0045-0046]); wherein the machine data includes machine geometry and/or a current or anticipatable operating condition of agricultural processing components (see at least [0020] and [0045-0046]); and wherein the step of automatically detecting of the machine data includes the step of continuously telemetrically detecting data regarding the machine geometry and the current and/or anticipatable operating condition of agricultural processing components and transmitting the data to a central database (see at least [0020] and [0045-0046]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Murphy’s teachings of a vehicle autopilot rollover risk assessment to incorporate the teachings of Missotten et al wherein characterized in that the step of automatically detecting and storing vehicle and/or machine data through a sensor arrangement (3) that is arranged at individual vehicles or individual machines for generating a vehicle and machine model (2, 9) includes the step of automatically detecting and storing machine data; wherein the machine data includes machine geometry and/or a current or anticipatable operating condition of agricultural processing components; and wherein the step of automatically detecting of the machine data includes the step of continuously telemetrically detecting data regarding the machine geometry and the current and/or anticipatable operating 
As regards claim 4, Murphy teaches characterized in that the step of automatically detecting and storing vehicle and/or machine data through the sensor arrangement (3) that is arranged at individual vehicles or individual machines for generating the vehicle and machine model (2, 9) includes the step of combining the automatically detected vehicle data and the automatically detected machine data wherein a plurality of different vehicle types can be combined with a plurality of different machine types (see at least [0041] and [0075], Murphy teaches that the system is first defined by the type of tractor (different vehicle type) and attached implements (different machine type)). 
As regards claim 5, Murphy characterized in that the step of collecting and storing data regarding a three dimensional terrain topography and/or data regarding current and/or forecasted terrain properties and/or a weather condition for generating a predictive three dimensional geo referenced terrain model (11) includes the step of collecting and storing data regarding the three dimensional terrain topography, and the collecting data regarding the three dimensional terrain topography is performed by evaluating a set of geographic data that is generated in advance (see at least [0037-0039] and [0051]).
As regards claim 7, Murphy teaches characterized in that the step of optimizing imaging of the vehicle and machine model (2, 9) onto the predictive three dimensional geo referenced terrain model includes the step performing a first optimization algorithm (see at least [0033-0034], [0038-0039], [0056], and [0059]), wherein an optimized operating condition of the agricultural machine is computed by a second optimization algorithm (see at least [0033-0034], [0038-0039], [0056], and [0059], Murphy et al teaches different operating modes under different techniques, furthermore, under the automatic system, operating conditions are computed to optimize the path of the vehicle and attached implement), wherein the optimized operating condition is adapted to the drive track (see at least [0033-0034], [0038-0039], [0056], and [0059]), and the data of the optimum drive track and the data of the optimized operating condition is transferred into the drive track and machine control data (see at least [0033-0034], [0038-0039], [0056], and [0059]).
As regards claim 8, Murphy teaches characterized in that the first and/or the second optimization algorithm are adaptable and influenceable in a user specific manner by predetermining adjustable boundary conditions and/or weightings (see at least [0041] and [0045]).
As regards claim 9, Murphy do not specifically teach characterized in that the method is operable in an offline mode, wherein the method steps are executed on an external data processing system that is not connected with the vehicle and/or the agricultural machine, in particular a PC, a tablet computer and/or a cloud system.  Missotten et al teaches characterized in that the method is operable in an offline mode (see at least [0023] and [0121]), wherein the method steps are executed on an (see at least [0022-0023] and [0121-0122]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Murphy’s teachings of a vehicle autopilot rollover risk assessment to incorporate the teachings of Missotten et al wherein the method is operable in an offline mode, wherein the method steps are executed on an external data processing system that is not connected with the vehicle and/or the agricultural machine, in particular a PC, a tablet computer and/or a cloud system. This would be done to improve control of an automated control system and optimize the operation of an agricultural vehicle system (see Missotten et al para 0007 and 0098). 
As regards claim 10, Murphy teaches characterized in that the method is operable in an online mode, wherein the method steps are performed on a control unit that is integrated into a vehicle and/or the agricultural machine, in particular a vehicle computer (see at least [0072-0074]).
As regards claim 11, Murphy teaches the step of capturing operative real time data, wherein the operative real time data capture a current actual condition of the vehicle and/or of the agricultural machine and/or or of terrain properties (see at least [0037], [0039], [0047-0048], and [0070-0073]), wherein the operative real time data is added by the control unit of the vehicle and/or of the agricultural machine so that the computed drive track control data is updated (see at least [0037], [0039], [0047-0048], and [0070-0073]).
 Murphy teaches characterized in that the drive track control data and/or the machine control data is transmitted to a control unit for an autonomous agricultural vehicle without driver or a vehicle fleet and/or a control unit for an autonomous agricultural machine without driver or a machine fleet (see at least [0030-0032] and [0034]).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.K./Examiner, Art Unit 3667       

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667